Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-12-00487-CR

                                 Osmin Agruelles MERAZ,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 371st Judicial District Court, Tarrant County, Texas
                                  Trial Court No. 1254009D
                       The Honorable Mollee Westfall, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED October 9, 2013.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice